Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 12, 2016

                                       No. 04-15-00552-CR

                                        Jose Carlos LEAL,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR4767
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER
         The appellant’s motion for extension of time to file their reply brief is granted. The reply
brief is due on April 15, 2016.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court